Title: To Thomas Jefferson from James Tilton, 4 February 1809
From: Tilton, James
To: Jefferson, Thomas


                  
                     Dr. Sir, 
                     Bellevue (near Wilmington). 4 Feby. 1809
                  
                  Enclosed herewith are the proceedings of a large meeting of the democratic citizens of Wilmington & its vicinity, which, conformably to their resolution, I am directed to present to you.—
                  It would be superfluous to add any comments of my own upon these transactions. Permit me, however, to observe, that the voice of the people expressed in this manner, has given full evidence, that the opposition to government consists more of noise than of men; and that however audacious the manifest connexion between the intrigues of the british ministry and the bluster of our own malcontents, they must be too feeble to paralize the arm of government, or in the least to disturb the steadiness of her councils.—
                  Although I am persuaded we cannot escape a war, yet, some how or other, I feel very much as I did in 1776, without the least apprehension of danger. Instead of fear, indeed, I have the strongest impressions, that we shall be able effectually to redress ourselves of the present lawless & tyrannical belligerents.
                  Wishing the happy results of your faithful administration may crown your future Joy, 
                  I am, Dr. Sir, with great sincerity, your friend & hble Servt
                  
                     James Tilton 
                     
                  
               